Citation Nr: 0618598	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-15 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.	Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service connected 
back disorder.  

2.	Entitlement to an increased rating for herniation of 
nucleus pulposus, L5-S1, intervertebral disc syndrome, 
currently evaluated as 40 percent disabling.  

3.	Entitlement to a total disability rating based in 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1990 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Cheyenne, Wyoming, 
Regional Office (RO). That decision denied the issues 
currently before the Board.

The appeal was REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development in 
April 2005. The case is now before the Board for further 
appellate consideration.

For reasons explained below, the issues currently on appeal 
are again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the Board remanded this case in April 2005, the RO was 
instructed to obtain records pertinent to a reported claim 
for disability before the Social Security Administration 
(SSA) and to also obtain clinical evidence from a private 
physician.  It does not appear from the record that the RO 
has attempted to obtain any clinical records from the private 
physician.  Regarding the veteran's assertion about his SSA 
disability claim, the veteran submitted a statement to the RO 
in May 2005 that indicated that his claim was to be heard by 
an SSA Administrative Law Judge in July or August 2005.  It 
also does not appear that the RO has pursued this matter 
subsequent to the veteran's May 2005 letter.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that "where . . . 
the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance).

In addition, the current record includes recently received 
clinical records from a VA outpatient clinic that reflect 
ongoing treatment for the veteran's various service connected 
disabilities up until July 6, 2005.  It is noted that the RO 
has never reviewed this clinical evidence and the veteran has 
not waived original consideration of this evidence by the 
agency of original jurisdiction. Because this evidence was 
not previously of record and bears directly on the issues 
certified for appeal, it must initially be considered by the 
agency of original jurisdiction. 38 C.F.R. § 20.1304 (2004).  
Moreover, it is apparent that additional relevant VA clinical 
records from the same source are available, but not yet 
associated with the claims folder.  

In view of the above, this case is REMANDED for the following 
action:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA benefits that was 
reportedly decided in 2005, as well as 
the medical records relied upon 
concerning that claim. VA must continue 
its efforts until all records are 
obtained or, unless it is reasonably 
certain that such records do not exist 
or, that further efforts to obtain them 
would be futile. If no such records 
exist, this should be documented.  All 
records obtained should be associated 
with the claims folder.   

2.  The RO should secure a release from 
the veteran for his treatment records 
from Dr. Joseph E. Mickelson, Family 
Medicine of Casper, P.C., 1300 East A 
Street, Suite 208, Casper, Wyoming 82601. 
After securing the necessary release, the 
RO should obtain treatment records from 
this provider regarding treatment 
provided to the veteran since January 
2000. All records obtained should be 
associated with the claims folder.   

3.  The RO should obtain copies of all 
clinical records documenting the 
veteran's ongoing treatment at the VA 
Outpatient Clinic in Cheyenne, Wyoming, 
subsequent to July 6, 2004.  All records 
obtained should be associated with the 
claims folder.  

4.  The AMC or RO should review all the 
evidence submitted subsequent to the 
February 2004 supplemental statement of 
the case and then readjudicate the issues 
of entitlement to secondary service 
connection for a right hip disorder, an 
increased rating for intervertebral disc 
disease, and entitlement to TDIU based on 
all the evidence in the claims folder. If 
the benefits sought are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



